Title: To George Washington from Jonathan Shaw, 23 September 1793
From: Shaw, Jonathan
To: Washington, George


          
            Sir,
            [New York] September, 23rd 1793.
          
          when I think of Intruding upon your Excellency it puts me to the blush and almost
            determins me not to be thus troublesome but Necessity that Frequently puts us upon what
            we have not a mind to, and often forces us against our Inclinations is now the motive
            that Induces me to be thus troubesome. At the Commencement of the War between America
            and Britan, I was deprived of a Parent, one who took up Arms in the cause of Liberty,
            only a private soldier, but soon fell a Victim in the Cause in which he was engaged, and
            left a Wife, and Eight Children, to lament his Death in poverty the Eldest sixteen,
            Immediately joind the Army, and soon met the same fate his Father had done, the next
            two, as soon as their Age admited, joind the Army, and were preserved till it hapily
            decided in favor of America: ⟨an⟩d Myself the youngest have been exposed to Hardships
              ⟨mutilated ⟩ my earliest Infancy till now; being under a
            pertic⟨ular⟩ disadvantage of having much sickness, and am now not able to Labour for a
            support, and have not any Friend to apply to for assistance, that is able to assist me
            in setting up in business: Therefore, Sir I have taken the Liberty of letting your
            Excellency, kno my Circumstances, and most humbly to ask your Excellencys’ kind
            assistance in affording me some help in seting up a small Grocery in N. york, to set me
            a bove the reach of want, for which I believe I shall soon have it in my power to repay
            tho not to make a full satisfaction such an Act of Generosity would lay me under. When I
            first thought of making known my Circumstances, and Petitioning to your Excellency, for
            assistance; the great and Immortal Charracter, and Name your Excellency has so justly
            merited, struck me with an Awe that for some time past has kept me in
            silence, for fear of Offending; but upon maturely considering that the Welfare of
            Mankind has been your Excellencys’ greatest Delight, and that it is by your Excellencys’
            wise Administration America now enjoys Peace, I say these Considerations have encouraged
            me to make known my Circumstances: And I most humby Pray that your Excellency will
            excuse the Liberty I have taken. I am with great respect Sir, your Excellencys’ most
            humble and most Obedient Servant,
          
            Jonathan Shaw
          
          
            P.S. Sir the sickness in Philidelphia, has been the Cause of my not coming
              personally. The enclosed are from Gentlemen of Veracity. If your Excellency is
              disposed to assist the unfortunate and unhappy, If the trouble would not be to great,
              A line to me at N. york soon, with those two papers inclosed, will be gratefully
              received by your Excellencys’ humble, servant
          
          
            Jonathan Shaw
          
        